DETAILED ACTION
This action is in reply to the submission filed on 6/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1 and 7 are acknowledged.
Claims 1-16 are currently pending and have been examined under the effective filing date of 6/30/2014.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Iyer teaches the added claim limitation generate a bill associated with the flat fee code and a client ID without any time entries having been associated with the bill. (Iyer ¶0067; patent attorney could charge a flat fee for patent drafting and filing, in which case the recorded time 605 would be optional, and there would not need to be the incurred expense 615 in the first time/expense entry 280, but the total 620 reflects the flat fee for patent filing.) The other added limitation, allocating a percentage of the billed total to the timekeeper ID for normalization or profit sharing, is a recitation of intended use of the allocation and holds no patentable weight as it pertains to the claimed invention.
Additionally, the added limitations do not bring the judicial exception into a practical application, nor do they provide significantly more than the judicial exception.  The claimed invention is primarily a judicial exception, with the additional limitations recited in such a way as to allow a general purpose computer system to perform the functions claimed.  The added limitations in the 6/14/2022 amendment to the claims serve to clarify the content of the invoice being generated and a reasoning as to why the allocation of the billed total is performed.
Regarding Applicant’s remarks on pages 6-7, Examiner reasons that the specific process for invoice generation is in and of itself a judicial exception, as the very concept of invoice generation is so closely tied to fundamental economic activity and commercial interactions that merely claiming a specific way to generate invoices on a computer does not bring the abstract idea into a practical application. Examiner has not seen any rules or specific steps in the claims that would align with McRo or Appeal No. 2017-004595 that go beyond the computer implementation and into a technological improvement in the art, as witnessed by the cited art in this action.  Rather the claimed invention is directed, not to automated file conversion for computer animation or automated facial animation, but automated invoice generation by a set of rules that does not show a specific asserted improvement in a technological field.
Regarding page 8 and 9 of Applicant’s remarks, Examiner maintains that Iyer teaches after issuance of the bill to the client corresponding to the client ID, generate a billed total including the time multiplied by the hourly rate (Iyer ¶0067; The patent paralegal may have an hourly billing amount as denoted by the billing rate 530, so time spent and recorded in the recorded time 605 is multiplied by the hourly billing amount from the billing rate 530 to calculate and record the total 620.) and that Feliciano Lopez teaches after issuance of the bill to the client corresponding to the client ID, allocate a percentage of the billed total to the timekeeper ID for normalization or profit sharing based on the pricing value of the flat fee code. (Feliciano Lopez ¶0073; employment agency uses the invoicing to pay to the workers that went to work for the client…¶0086; profit setting object 820 enables the configuration of the profits depending on the invoice rate type 810. If the invoice rate type 810 is per flat fee, then the flat fee is set in a particular type of currency. Because FIG. 16 shows "Percentage Rate by Hours" as the rate type selected in invoice rate type object 810, the profit setting object 820 allows the insertion of percentages to be added to the invoiced based on the salary of each worker under the particular job title being configured.) Particularly, the profit setting object 820 allows the insertion of percentages to be added to the invoiced based on the salary of each worker under the particular job title being configured teaches how percentages are allocated to the invoice amount.  
Further, Lopez does not teach away from the invention.  While Lopez may not teach generating an invoice before time entries, Iyer teaches that concept. Iyer and Lopez are modifying Quinn to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system as seen by Quinn and Iyer with the known technique of paying workers a percentage of profits in Feliciano Lopez because applying the known technique would have yielded predictable results and resulted in an improved system by allowing payment of employees. (Feliciano Lopez ¶0004; there is a need for a time and attendance system, method, and software product that manages and keeps track of workers distributed among different facilities during different periods of time, with different positions and salaries, and that enables the checking of the workers time cards and automatic invoicing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Quinn with the known technique of flat fee and hourly billing in Iyer because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified billing. (Iyer ¶0066; Automatic creation of the time/expense entry 280 can be useful for, among other scenarios, default time entries for flat-fee tasks, default expense entries for government fees, and immediate billing)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 7 and their dependents recite a method and/or system for generate a unique flat fee code including a pricing value, generate a bill associated with the flat fee code and a client ID without any time entries having been associated with the bill, after issuance of the bill to a client corresponding to the client ID, receive a time entry from at least one timekeeper device of the plurality of timekeeper devices, the entry associated with the flat fee code and at least a timekeeper ID, the client ID, an hourly rate and time, detecting errors in the data, correcting these errors, receiving a response notice, after issuance of the bill to the client corresponding to the client ID, generate a billed total including the time multiplied by the hourly rate, after issuance of the bill to the client corresponding to the client ID, allocating a percentage of the billed total to the timekeeper ID for normalization or profit sharing based on the pricing value of the flat fee code; detecting data errors in time and date ranges (claims 5 and 11), a flat fee code including a frequency value (claims 13 and 15), and validate a date of the time entry based on a range of permissible dates associated with the flat fee code (as seen in claims 14 and 16.) These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices, commercial or legal interactions in the form of contracts, sales activities or behaviors; and mental processes performed in the human mind, without significantly more.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of an application server, processing device, non-transitory storage medium, timekeeper devices, and sending a notification to a device individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: The additional elements listed above are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.    Therefore, the claims are not patent eligible.
Claims 2-4, 6, 8-10 and 12 describe assigning data codes, and allocating data to devices. They introduce neither a new abstract idea nor additional limitations that are significantly more than an abstract idea. Further, these limitations merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (Pub. No. US 2009/0037247 A1) in view of Iyer et al. (Pub. No. US 2013/0117167 A1,) and in further view of Feliciano Lopez et al. (Pub. No. US 2013/0179315 A1.)
Regarding Claims 1 and 7, Quinn discloses a computer system configured to process data from a plurality of timekeeper devices comprising: (Quinn ¶0011; system can be operated on a personal computer,… internal network of computers)
an application server comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device to perform the following: (Quin ¶0011; …server)
generate a unique flat fee code including a pricing value; (Quinn ¶0185; volume or flat rate discount) (Quinn Figure 12 shows discount schedule for high volume discounts.)
detect data errors in the time entry that are outside a pre-selected value; (Quinn ¶0147; database tests for errors and violations of invoice guidelines 60, and also detects charges that are over a standard or budgeted amount 72.)
correct each data error according to the pre-selected value; (Quinn ¶0165; in FIG. 9A, the report 64 includes proposed changes or "adjustments" that would correct the invoice data error or place the invoice in compliance with the billing guidelines. The exemplary reports 63 and 64 shown in FIGS. 9A and 9B also include multiple response options for the legal service provider to choose from, indicating how they wish to respond to the report.)
send a notification to the at least one timekeeper device when the data error is corrected; (Quinn ¶0165; any reports 63 and 64 generated 62 as a result of these tests are sent to the legal service provider who provided the invoice data.)
receive a response notice from the at least one timekeeper device approving or rejecting the data error correction; (Quinn ¶0165; If adjustments are made, the legal service provider may indicate 68 how any such adjustment should be applied to the invoice data and may provide comments that will ultimately be forwarded to the business and may be entered into the database.) (Examiner interprets the reference citation “indicate how…adjustment should be applied” as approving or rejecting the correction.)
While Quin teaches generate a bill associated with the flat fee code and a client ID (Quinn ¶0129; an invoice can be generated 61 from database 16 as shown in FIG. 19. Further, Fig. 12 shows invoice with client ID); Quinn does not, but Iyer does disclose:
generate a bill associated with the flat fee code and a client ID without any time entries having been associated with the bill (Iyer ¶0067; patent attorney could charge a flat fee for patent drafting and filing, in which case the recorded time 605 would be optional, and there would not need to be the incurred expense 615 in the first time/expense entry 280, but the total 620 reflects the flat fee for patent filing.)
after issuance of the bill to a client corresponding to the client ID, (Iyer ¶0067; patent attorney could charge a flat fee for patent drafting and filing, in which case the recorded time 605 would be optional, and there would not need to be the incurred expense 615 in the first time/expense entry 280, but the total 620 reflects the flat fee for patent filing.) receive a time entry from at least one timekeeper device of the plurality of timekeeper devices, the time entry associated with at least the flat fee code and at least: a timekeeper ID, the client ID, an hourly rate and time; (Iyer ¶0067; A second time/expense entry 280 is recorded for the time spent by a second service performer 607--in this case, the patent paralegal who electronically filed the patent application, recorded as the completed service 610.)
after issuance of the bill to the client corresponding to the client ID, generate a billed total including the time multiplied by the hourly rate; and (Iyer ¶0067; The patent paralegal may have an hourly billing amount as denoted by the billing rate 530, so time spent and recorded in the recorded time 605 is multiplied by the hourly billing amount from the billing rate 530 to calculate and record the total 620.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Quinn with the known technique of flat fee and hourly billing in Iyer because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified billing. (Iyer ¶0066; Automatic creation of the time/expense entry 280 can be useful for, among other scenarios, default time entries for flat-fee tasks, default expense entries for government fees, and immediate billing)
Quinn as modified by Iyer does not, but Feliciano Lopez discloses:
after issuance of the bill to the client corresponding to the client ID, allocate a percentage of the billed total to the timekeeper ID for normalization or profit sharing based on the pricing value of the flat fee code. (Feliciano Lopez ¶0073; employment agency uses the invoicing to pay to the workers that went to work for the client…¶0086; profit setting object 820 enables the configuration of the profits depending on the invoice rate type 810. If the invoice rate type 810 is per flat fee, then the flat fee is set in a particular type of currency. Because FIG. 16 shows "Percentage Rate by Hours" as the rate type selected in invoice rate type object 810, the profit setting object 820 allows the insertion of percentages to be added to the invoiced based on the salary of each worker under the particular job title being configured) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system as seen by Quinn and Iyer with the known technique of paying workers a percentage of profits in Feliciano Lopez because applying the known technique would have yielded predictable results and resulted in an improved system by allowing payment of employees. (Feliciano Lopez ¶0004; there is a need for a time and attendance system, method, and software product that manages and keeps track of workers distributed among different facilities during different periods of time, with different positions and salaries, and that enables the checking of the workers time cards and automatic invoicing)

Regarding Claims 2 and 8, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system of claim 1, the storage medium further comprising instructions that, when executed by the processing device, cause the processing device to assign the flat fee code to a matter ID. (Quinn ¶0185; If there are any discounts to be applied to the invoice, for example a volume or flat rate discount, the analysis database calculates 92 the applicable discount and then generates 94 invoice reports, which include the discount.)

Regarding Claims 3 and 9, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system of claim 1, wherein those executable instructions that, when executed by the processing device are further operative to allocate time and costs associated with the flat fee code to the corresponding timekeeper device. (Quinn ¶0189; selected invoice data and legal matter data 43 can be uploaded from the database of the present invention into "e-billing" accounting and/or auditing software to accommodate accounting requests) (Quinn ¶0185; If there are any discounts to be applied to the invoice, for example a volume or flat rate discount, the analysis database calculates 92 the applicable discount and then generates 94 invoice reports, which include the discount. An exemplary invoice report 96 including a volume discount is shown in FIG. 12.)

Regarding Claims 4 and 10, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system of claim 3, wherein those executable instructions that, when executed by the processing device are further operative to generate a bill reduction amount for a billed amount that exceeds a previously established billing arrangement that corresponds to the flat fee code so that the billed amount is the same or less than the previously established billing arrangement. (Quinn ¶0185; volume or flat rate discount, the analysis database calculates 92 the applicable discount and then generates 94 invoice reports, which include the discount)

Regarding Claims 5 and 11, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system according to claim 1, wherein those executable instructions that, when executed by the processing device, cause the detection of data errors (Quinn ¶0147; database tests for errors and violations of invoice guidelines 60, and also detects charges that are over a standard or budgeted amount 72.) in the time entry that are outside the pre-selected value are further operative to detect data errors in a time and date range for task codes and activity codes of matter ID. (Quinn ¶0150; Test for too many attorney hours in one day. If an attorney has billed more hours in one day than the maximum number of hours allowed by a business, guidelines have been violated and selected legal matter and invoice data is reported)

Regarding Claims 6 and 12, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system according to claim 1, wherein the flat fee code corresponds to any one of high volume single matter; medium volume single matter; or client-specific. (Quinn ¶0185; volume or flat rate discount) (Quinn Figure 12 shows discount schedule for high volume discounts.)

Regarding Claims 14 and 16, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system according to claim 1, wherein the processing device is configured to validate a date of the time entry based on a range of permissible dates associated with the flat fee code. (Quinn ¶0133; invoice data is tested to determine if any charges occurred after a legal matter has been stopped or completed. In other words, if a service date entered for a charge was after a completion date entered for a legal matter, the test would return a result. If the test results showed that a charge did occur after the legal matter was completed, the database can generate a report as shown in FIG. 9B)
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (Pub. No. US 2009/0037247 A1) in view of Iyer et al. (Pub. No. US 2013/0117167 A1,) Feliciano Lopez et al. (Pub. No. US 2013/0179315 A1,) and in further view of Davis (Pub. No. US 2013/0173347 A1.)
Regarding Claims 13 and 15, Quinn as modified by Iyer and Feliciano Lopez discloses the computer system according to claim 1. Quinn as modified by Iyer and Feliciano Lopez does not, but Davis does disclose wherein the flat fee code includes a frequency value. (Davis ¶¶0030; provide services on a flat fee within broadly defined parameters… variables differentiate a quantity of work applied to perform one instance of a particular service in ways that result in inefficiencies and barriers to transactions for services…¶0033; variables, or parameters, can be determined with a wide range of granularities for a number of different potential services in terms of service-specific task details… ¶0035; Examples of these task details 146, provided by way of illustration and not limitation, can include one or more of the following parameters, or variable details… the frequency of recurrence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system as seen by Quinn, Iyer and Feliciano Lopez with the known technique of tweaking the flat fee code in Davis because applying the known technique would have yielded predictable results and resulted in an improved system by a more appropriate flat fee payment for different services. (Davis ¶0032; inefficiencies and barriers to transactions associated with service transactions can, in large part, be mitigated by assigning values to the variables that differentiate services in ways that allow the services to be defined as undifferentiated quantities of work that can be treated like commodities)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629